Citation Nr: 0522339	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  01-02 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to reimbursement for private medical expenses.

(The issues of entitlement to compensation under the 
provision of 38 U.S.C.A. § 1151, whether new and material 
evidence was received to reopen a claim for entitlement to 
service connection for a right knee disorder, entitlement to 
service connection for a right knee disorder, and entitlement 
to service connection for residuals of a right forearm 
ulceration are addressed in a separate decision under the 
same docket number.)


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an apparent decision by the Department 
of Veterans Affairs (VA) Medical Center in Jackson, 
Mississippi.  


REMAND

VA records show the veteran has perfected an appeal 
concerning a claim for entitlement to reimbursement for 
private medical expenses that was merged under a common 
docket number with pending compensation claims in January 
2005.  The appellate record presently before the Board 
includes the veteran's claims file; however, records 
associated with the reimbursement issue apparently 
adjudicated and maintained by the Medical Administration 
Service of the Jackson, Mississippi, VA Medical Center were 
not included.  Efforts by the Board in February 2005 to 
obtain the veteran's Medical Administration Service file were 
unsuccessful.  The Board notes there is no indication this 
issue has, in fact, been certified for appellate review, but 
since it is included with issues under a common docket number 
for which action is being taken in a separate decision the 
issue must be remanded for appropriate development.

If further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action is 
essential for a proper appellate decision, a Veterans Law 
Judge or panel of Veterans Law Judges shall remand the case 
to the agency of original jurisdiction, specifying the action 
to be undertaken.  38 C.F.R. § 19.9 (2004).  

Accordingly, this case is REMANDED for the following:  

The medical reimbursement issue on appeal 
should be reviewed and additional 
development should be completed as 
necessary.  If the benefit sought remains 
denied, the veteran should be furnished a 
supplemental statement of the case, if 
appropriate, and afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  If practicable, the veteran's 
Medical Administration Service and 
Regional Office claims files should be 
made available for final appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


